Exhibit WGNB Corp. Announces Financial Results for Q4’08 and Fiscal Year 2008 CARROLLTON, Ga.—(BUSINESS WIRE)—February 4, 2009—WGNB Corp. (NASDAQ:WGNB), the holding company for First National Bank of Georgia, reported a net loss of $30.8 million, or $5.12 per common share, for the year ended December 31, 2008, compared to net income of $3.0 million, or $0.55 per common share, for the year ended December 31, 2007. For the fourth quarter of 2008, the Company reported a net loss of$27.4 million, or $4.87 per common share. Included in the above results for the three and twelve months ended December 31, 2008 is a non-cash goodwill impairment charge of $24.1 million, which was recorded by the Company during the fourth quarter of 2008.Excluding the goodwill impairment charge, WGNB would have reported net operating losses of $3.3 million, or $0.59 per common share, and $6.6 million, or $1.14 per common share, respectively, for the three and twelve months ended December 31, Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets,” requires companies to perform an annual test for goodwill impairment.As a result of the general decline in market valuations for bank stocks and the deterioration of economic conditions during 2008, and in connection with the preparation of its annual financial statements for 2008, WGNB Corp. concluded that the goodwill resulting from the Company’s acquisition of First Haralson Corporation on July 1, 2007 was impaired. The goodwill impairment charge did not impact the Company’s or the Bank’s regulatory capital ratios and both entities had greater than 10% total risk based capital as of December 31, 2008. “It is important to note that the loans and operations of First Haralson did not contribute to the goodwill impairment,” stated H. B. “Rocky” Lipham, Chief Executive Officer of WGNB Corp. “The goodwill impairment recorded in the fourth quarter of 2008 resulted from the multitude of challenging conditions currently facing the banking industry and the global economy as a whole.The original First Haralson franchise continues to perform as expected and is an important component of our overall franchise.In fact, the broader operating scale and greater diversity in our geographic markets and loan portfolio resulting from the First Haralson acquisition has helped support the Company during this difficult operating environment.” Credit Quality As of
